      Case 2:20-cv-01267-JAM-DB Document 16 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KOHEN DIALLO E. UHURU,                            No. 2:20-cv-1267 JAM DB P
11                       Plaintiff,
12           v.                                         ORDER
13    B. VELASQUEZ, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff claims that defendants have violated his right to religious freedom. The

18   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

19   Local Rule 302.

20          On May 18, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 15.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                        1
     Case 2:20-cv-01267-JAM-DB Document 16 Filed 07/30/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed May 18, 2021, are adopted in full; and
 3         2. This action is dismissed without prejudice.
 4

 5
     DATED: July 29, 2021                         /s/ John A. Mendez
 6
                                                  THE HONORABLE JOHN A. MENDEZ
 7                                                UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
